                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                   )
In re:                                             )   Chapter 11
                                                   )
DAVID’S BRIDAL INC., et al.,                       )   Case No. 18-12635 (LSS)
                                                   )
                               Debtors.            )   Jointly Administered
                                                   )   Related to Docket Nos. 138, 12 and 13
                                                   )   Objection Deadlines:
                                                   )   December 14, 2018 (Assumption Notice)
                                                   )   December 21, 2018 (Plan and Disclosure)
                                                   )   Hearing Date: January 4, 2019 at 1:30 p.m.
                                                   )         (Plan and Disclosure)

               WEINGARTEN’S LIMITED OBJECTION TO (1) NOTICE OF
             ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED
             LEASES OF DEBTORS AND RELATED PROCEDURES, (2) JOINT
           PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION UNDER
            CHAPTER 11 OF THE BANKRUPTCY CODE, AND (3) DISCLOSURE
          STATEMENT FOR THE JOINT PREPACKAGED CHAPTER 11 PLAN OF
         REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         Landlords Weingarten Nostat, Inc. (“WNI”) and Weingarten/Miller/Aurora II LLC and

GDC Aurora, LLC, as tenants in common (“WMA”), for which Weingarten Realty Investors

serves as managing agent (collectively, “Weingarten”), object, to the extent set forth herein, to:

         (i) the Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors
             and Related Procedures [D.I. 138] (the “Assumption Notice”);

         (ii) the Joint Prepackaged Chapter 11 Plan of Reorganization under Chapter 11 of the
             Bankruptcy Code [D.I. 12] (the “Plan”); and to

         (iii) the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Reorganization
             under Chapter 11 of the Bankruptcy Code [D.I. 13] (the “Disclosure Statement”).

         Subject to satisfactory resolution of the issues raised below, and any others that may arise

or which it may raise, Weingarten generally does not oppose Debtors’ assumption of leases or

confirmation of the Plan.




25697182.1 12/11/2018
                                         BACKGROUND

The Bankruptcy Cases

        1.       Debtors, David’s Bridal, Inc., et al. (the “Debtors”), commenced the captioned

cases by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) on November 19, 2018 (the “Petition Date”).

        2.       On the Petition Date, the Debtors filed the Plan and Disclosure Statement; and a

combined hearing on the adequacy of the Disclosure Statement and confirmation of the Plan is

set for January 4, 2019.

        3.       The Plan provides for deemed assumption of leases; and the Debtors have stated it

is their intention to assume all of their unexpired non-residential real property leases. See Plan at

§ 8.1; and Debtors’ Motion for Entry of an Order Extending Time to Assume or Reject

Unexpired Leases of Nonresidential Real Property [D.I. 141] ¶¶ 9-10.

        4.       On November 30, 2018, the Debtors filed the Assumption Notice, which requires

he filing of all assumption related objections by December 14, 2018.

Weingarten’s Leases with David’s Bridal

        5.       WNI is lessor of non-residential real property to Debtor David’s Bridal, Inc.

(“David’s Bridal”) located at 7135 East Camelback Road, Suite 105, Scottsdale, AZ 85251,

pursuant to that certain unexpired Shopping Center Lease dated September 16, 2009, as amended

(the “Scottsdale Lease”). A true and correct copy of the Scottsdale Lease, including amendatory

and related change of ownership documents, is attached as Exhibit A.

        6.       WMA is lessor of non-residential real property to David’s Bridal located at the

Aurora City Place Shopping Center, 100 S. Abilene, Unit B, Aurora, CO 80012, pursuant to that

certain unexpired Lease Contract dated October 1, 2002, as amended (the “Aurora Lease” and


                                                 2
25697182.1 12/11/2018
together with the Scottsdale Lease, the “Unexpired Leases”). A true and correct copy of the

Aurora Lease, including amendments, is attached as Exhibit B.

        7.       The current base monthly rent amounts due under the Unexpired Leases are

$19,701.50 for the Scottsdale Lease, and $13,996.41 for the Aurora Lease. In addition, among

all of the obligations of David’s Bridal under the Unexpired Leases, it is obligated:

                 (i)    under the Aurora Lease, to:

                        *       pay its share of the “Common Area Operating Costs” (as defined
                                in the Aurora Lease) of the Aurora Shopping Center, as additional
                                rent, see § 22.01;

                        *       pay for its own utilities, see § 5.01; and

                        *       maintain certain required insurance policies, see § 12.04; and

                 (ii)   under the Scottsdale Lease, to:

                        *       pay percentage rent on gross sales;1

                        *       pay its own tax obligations, see § 7;

                        *       maintain certain required insurance policies, see § 8.3;

                        *       maintain the leased premises, see § 11.1; and

                        *       pay for its utility usage, see § 12.1.

        8.       Both the Aurora Lease and the Scottsdale Lease authorize, but do not obligate,

WMA and WNI to make payment relating to any unperformed tax, utility, insurance and

maintenance obligations and/or to cure any default of David’s Bridal with respect thereto. See

e.g., Aurora Lease at § 16.02; Scottsdale Lease at §§ 8.3. 11.1, 12.1 and 22.2(f). Some of the

1
        See Assignment and Assumption of, and Amendment to, Lease, and Landlord’s Consent dated as of March
        30, 2012 and attached in Exhibit A with the Scottsdale Lease.


                                                     3
25697182.1 12/11/2018
foregoing obligations are not necessarily known to Weingarten “in real time” and may not

become known as issues (i.e., defaults that require curing or for which Weingarten might have

the right to pay and recover from David’s Bridal). Some may involve periodic reporting and

reconciliation procedures.2

        9.       In addition, each of the Unexpired Leases requires David’s Bridal to indemnify

Weingarten for tort and other claims related to acts or omissions which may have occurred to

date (or which may occur hereafter), which acts or omissions and such resulting indemnifiable

claims may not be known to Weingarten at this time. See the Aurora Lease at § 12.01 and the

Scottsdale Lease at § 8.4.

        10.      These kinds of obligations under the Unexpired Leases (hereafter, collectively,

the “Inchoate Obligations”), technically may have accrued to date and may continue to accrue,

but may not yet be known, and/or may not yet be due and payable, and/or may not be due and

payable as of the date set for the hearing on confirmation of the Plan.3

                                               OBJECTIONS

1.      The Plan Cannot Provide for Post-Confirmation Assumption or Rejection of Leases

        11.      The Plan generally provides for the deemed assumption of leases with certain

exceptions.4 Assumption of a lease is to occur “[a]s of and subject to the occurrence of the

Effective Date.”5 Confirmed plans usually do not become effective until sometime after (and

sometimes well after) entry of a confirmation order; thus, Weingarten assumes that this provision

2
        For example, under the Scottsdale Lease, David’s Bridal has 20 days after the end of each quarter and 30
        days after each year to report gross sales, upon which percentage rent is calculated.
3
        As of the Petition Date, there were no billed but unpaid amounts due in connection with the Aurora Lease,
        and there was $965.69 in billed and unpaid amounts due in connection with the Scottsdale Lease. In
        addition, each of the Unexpired Leases provides for recovery of attorneys’ fees, costs and other expenses in
        connection with the enforcement of the landlord’s rights and the tenant’s obligations thereunder.
4
        See Plan at § 8.1(a).
5
        Id.


                                                        4
25697182.1 12/11/2018
means (and submits that under applicable law, it must mean) that although the final decision

about assumption of a lease will be made by the Confirmation Date,6 such assumption will not

become technically “final” until the occurrence of the Effective Date along with, and when, all

other Plan provisions become final and binding.

        12.      Weingarten submits in this regard that the Plan cannot contain any provision that

would allow the Debtors to “change their minds” about assumption after the Confirmation Date,

so long as the Plan confirmed on the Confirmation Date becomes effective, especially in the

context of any post-confirmation dispute over cure issues, as allowing such is both contrary to

bankruptcy law and may improperly and inequitably impact the resolution such cure issues.

        13.      To be confirmable a plan must comply with all applicable provisions of Title 11.7

Section 1123 of the Bankruptcy Code provides that a plan may, “subject to section 365,” provide

for the assumption or rejection of contracts and leases.8 Section 365 of the Bankruptcy Code

provides that Debtors have until the earlier of “(i) … 120 days after the date of the order for

relief [subject to the 90 day extension contemplated in section 365(d)(4)]; or (ii) the date of the

entry of an order confirming a plan” to assume or reject.9

        14.      However, subparagraph (iii) of §8.1(a) of the Plan, with respect to “an

Assumption Dispute” makes the Plan at best unclear with respect to the Debtors’ intent, and


6
        Capitalized terms not defined herein have the meanings given to them in the Plan. The Confirmation Date
        under the Plan is the date on which the Confirmation Order is entered. See Plan § 1.20.
7
        11 U.S.C. § 1129(a)(1).
8
        11 U.S.C. § 1123(b)(2).
9
        11 U.S.C. § 365(d)(4). See, e.g., NLRB v. Bildisco & Bildisco, 465 U.S. 513, 529 (1984) (“In a Chapter 11
        reorganization, a debtor-in- possession has until a reorganization plan is confirmed to decide whether to
        accept or reject an executory contract, although a creditor may request the Bankruptcy Court to make such
        a determination within a particular time.”); see also Florida Dept. of Revenue v. Piccadilly Cafeterias, Inc.,
        554 U.S. 33, 46 (2008) (“We agree with Bildisco’s commonsense observation that the decision whether to
        reject a contract or lease must be made before confirmation.”); University Medical Center v. Sullivan, 125
        B.R. 121, 124 (E.D. Pa. 1991) (“A debtor under Chapter 11 must elect to assume or reject any executory
        contract by the time a reorganization plan is confirmed . . . ”).


                                                         5
25697182.1 12/11/2018
obligation, to assume or reject by the Confirmation Date; and, to the extent the Debtors seek to

bake a “change of mind” proviso into the Plan based on an Assumption Dispute that is not

resolved in their subjective favor, renders the Plan contrary to the Debtors’ obligations under

sections 1129(a)(1), 1123 and 365, and not confirmable.10

        15.      The Plan defines an Assumption Dispute as:

                 [A]n objection or dispute relating to assumption of an executory contract
                 or unexpired lease pursuant to section 365 of the Bankruptcy Code,
                 including to any Cure Amount or adequate assurance of future
                 performance under an executory contract or unexpired lease to be
                 assumed, which objection or dispute has been timely filed or interposed in
                 accordance with the Plan and applicable law and has not been withdrawn
                 or determined by a Final Order.

See Plan at § 1.5.

        16.      Accordingly, either to the extent the “[a]s of and subject to the occurrence of the

Effective Date” language and/or the Assumption Dispute provision and/or any other provision of

the Plan seeks to keep rejection “alive” as a possibility after the Confirmation Date, Weingarten

objects to the assumption procedures set forth in the Plan, and to the Assumption Notice, and

submits the Plan cannot be confirmed if it contains such procedures.11

2.      The Plan May Improperly Discharge and Release Claims Under Assumed Leases

        17.      Weingarten assumes, in the absence of an Assumption Dispute, that all

undisputed, liquidated amounts due and owing under the Unexpired Leases as of the Effective



10
        Weingarten does not object to post-Confirmation Date resolution of cure issues, but such cannot result in a
        rejected lease simply because the Debtors did not get what they may have wanted out of the cure resolution
        process.
11
        Weingarten further objects, on disclosure grounds, to the extent the Debtors attribute a meaning to
        Plan § 8.1(a) including, without limitation, the “[a]s of and subject to the occurrence of the Effective Date”
        language and/or the Assumption Dispute provision, or any other provision, that is inconsistent with the
        Debtors’ obligations under sections 1129(a)(1), 1123 and 365. Debtors should make clear, for disclosure
        purposes, their interpretation of such provisions and/or their intent generally with respect to the timing of
        assumption/rejection decisions under the Plan.


                                                         6
25697182.1 12/11/2018
Date will be paid promptly and Debtors thereafter will be obligated to perform all their

obligations thereunder as such may arise in the ordinary course.

        18.      It is axiomatic that a lease must be assumed in its entirety; it may not, expressly or

by implication, be assumed in part and rejected in part.12 Assumption of a lease means both that

the debtor is entitled to the benefits of the lease, but also is subject to its burdens.13 The debtor

must perform an assumed lease "in full, just as if the bankruptcy had not intervened."14

        19.      Weingarten submits the foregoing principles apply to any obligation under an

assumed lease regardless whether it relates to a post or pre-Effective Date time period or

obligation and including, without limitation, the Inchoate Obligations.

        20.      The Inchoate Obligations certainly have a possibility of (i) relating to the pre-

Effective Date period, (ii) being unknown to Weingarten at this time or at any time leading up to

confirmation and resolution of Cure Amounts (and thus, not a “monetary default” that is subject

to a cure at this time or prior to confirmation),15 and (iii) becoming due in the ordinary course

long after assumption.



12
        NLRB v. Bildisco & Bildisco, 465 U.S. 513, 531 (1984); Department of the Air Force v. Carolina
        Parachute Corp., 907 F.2d 1469, 1472 (4th Cir. 1990); In re Chicago, R.I. & Pac. R.R., 860 F.2d 267, 272
        (7th Cir. 1988); Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th Cir. 1985); In re B & L
        Oil Co., 782 F.2d 155, 157 (10th Cir. 1987); Lee v. Schweiker, 739 F.2d 870, 876 (3d Cir. 1984); In re
        Washington Capital & Aviation Leasing, 157 B.R. 167, 172 (Bankr. E.D. Va. 1993).
13
        See, e.g., Covington v. Covington Land L.P., 71 F.3d 1221, 1226 (6th Cir. 1995) ("When a debtor assumes
        the lease or contract under § 365, it must assume both the benefits and the burdens of the contract. Neither
        the debtor nor the bankruptcy court may excise material obligations owing to the non-debtor contracting
        party."); In re Pacific Exp. Inc., 780 F.2d 1482 (9th Cir. 1986); In re Godwin Bevers Co., Inc., 575 F.2d
        805, 807 (10th Cir. 1978) (trustee who accepts executory contract takes burdens with benefits); In re Fitch,
        174 B.R. 96, 101 (Bankr. S.D. Ill. 1994) ("debtor cannot change the nature of a contract merely by ...
        assum[ing] it ... debtor may not 'conditionally' assume such a contract, and ... must assume its burdens as
        well as its benefits").
14
        In re Frontier Properties, 979 F.2d 1358, 1367 (9th Cir. 1992); In re Airlift Int'l, 761 F.2d 1503 (11th Cir.
        1985); In re Steelship Corp., 576 F.2d 128, 132 (8th Cir. 1978).
15
        The Plan defines “Cure Amount,” at § 1.25, in relevant part as “the amount of Cash or other property the
        Debtors must distribute, . . . to (a) cure a monetary default as required by section 365(b)(1) . . . in
        accordance with the terms of an . . . unexpired lease.”


                                                         7
25697182.1 12/11/2018
        21.      Weingarten submits the Plan as drafted is not clear on this point, and that the

language used therein may render its terms contrary to black letter assumption rules. Weingarten

submits the Plan must be revised prior to confirmation to make clear, and to ensure, that all terms

and obligations of assumed leases survive confirmation of the Plan without exception.

Otherwise, the Plan cannot be confirmed as it would not satisfy the requirements of § 1129(a)(1).

        22.      The problematic language in this regard can be summarized in four places. First,

the Plan definition of “Claim” is adopted from the Bankruptcy Code definition without change,

and, thus, is, and apparently is intended to be, extremely broad even in the context of claims

under assumed leases.16

        23.      Second, §§ 10.2 and 10.3 of the Plan as written suggest that an argument later

could be made that the Inchoate Obligations were Claims as of confirmation but were released

and discharged by confirmation of the Plan.17 Section 10.2 makes the terms of the Plan binding

on all holders of Claims whether or not they are impaired and whether or not they were deemed

to accept or reject the Plan.18 Section 10.3 provides for a discharge of all Claims accruing as of

the Effective Date, regardless whether the Claim holders knew (or reasonably could know) that it




16
        See Plan § 1.17.
17
        Weingarten does not concede this point, but given the very broad definition of Claim together with the
        provisions of the Plan noted herein make the possibility of such an argument being made in some non-
        bankruptcy forum realistic and not theoretical.
18
        Section 10.2 of the Plan provides:
                 As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
                 the Debtors and their respective successors and assigns, notwithstanding whether any
                 such holders were (a) Impaired or Unimpaired under the Plan, (b) deemed to accept or
                 reject the Plan, (c) failed to vote to accept or reject the Plan, or (d) voted to reject the
                 Plan.


                                                         8
25697182.1 12/11/2018
held a Claim and regardless whether the legal basis for the claim existed prior to the Effective

Date.19

          24.      Third, the Plan contains “customary” chapter 11 release and injunction provisions

at §§ 10.5 and 10.6.20 Among the “Releasing Parties” bound by such sections are “all Holders of

Claims . . . (ii) who are Unimpaired under the Plan and do not timely object to the releases

provided herein.” Plan, § 10.6.

          25.      Fourth, and most troubling, perhaps, § 8.3 of the Plan appears explicitly to

provide for an improper release of Claims held by landlords in connection with assumed leases,

as follows:

                   Assumption or assumption and assignment of any executory contract or
                   unexpired lease pursuant to the Plan, or otherwise, shall, subject to
                   satisfaction of the Cure Amount, result in the full release and
                   satisfaction of any Claims or defaults, whether monetary or
                   nonmonetary, including defaults of provisions restricting the change in
                   control or ownership interest composition or other bankruptcy-related
                   defaults, arising under any assumed or assumed and assigned executory
                   contract or unexpired lease at any time before the effective date of the
                   assumption or assumption and assignment.

(emphasis supplied).

          26.      Thus, the Plan is not at all clear that confirmation will be without prejudice to the

rights of lessors with assumed leases to be able to pursue all claims they may have against the


19
          Section 10.3 of the Plan provides, in relevant part:
                   Upon the Effective Date . . . each holder . . . of a Claim . . . shall be deemed to have
                   forever waived, released, and discharged the Debtors, . . . of and from any and all Claims,
                   Interests, rights, and liabilities that arose prior to the Effective Date. Upon the Effective
                   Date, all such Entities shall be forever precluded and enjoined, . . . from prosecuting or
                   asserting any such discharged Claim against or terminated Interest in the Debtors against
                   the Debtors, the Reorganized Debtors, or any of their assets or property, whether or not
                   such holder has filed a proof of Claim and whether or not the facts or legal bases therefor
                   were known or existed prior to the Effective Date.
20
          The foregoing statement is qualified on the basis that Weingarten has not “fly-specked” the language of
          these provisions and fully reserves all rights to argue they are not within the scope of accepted law or
          otherwise reasonable or necessary under the circumstances.


                                                            9
25697182.1 12/11/2018
Debtors after confirmation. There is either, or both, a lack of adequate disclosure in support of

the Plan in this regard or the Plan, again, is not confirmable as written.

        27.      Weingarten submits these provisions must be clarified, in the Pan and/or in the

order confirming the Plan, to make clear that Debtors are fully and unconditionally obligated to

perform all provisions of the Unexpired Leases post-confirmation, if assumed, including, without

limitation, the Inchoate Obligations. Weingarten suggests that language like that which has been

included in other plans confirmed in this and other courts that have addressed this issue be

incorporated into the Plan, with contrary provisions being deleted from the Plan.21

3.      The Plan Improperly Purports to Provide for Assignment of Leases

        28.      Section 8.2(b) of the Plan provides, in relevant part:

                 Subject to satisfaction of the conditions set forth in Section 8.1(a) of the
                 Plan, resolution of any Assumption Dispute in accordance with Section
                 8.2 of the Plan, and the occurrence of the Effective Date, entry of the
                 Confirmation Order shall constitute approval of the assumptions or
                 assumptions and assignments provided for in the Plan pursuant to sections
                 365(a) and 1123 of the Bankruptcy Code and a determination by the
                 Bankruptcy Court that the Reorganized Debtors have provided adequate
                 assurance of future performance under each assumed executory contract

21
        For illustrative purposes, subject to further review, consideration and revision, and mindful that other
        landlords may have suggested language or comments to any final amendment of the Plan in this regard,
        Weingarten submits that the following language may be acceptable:
                 Notwithstanding anything to the contrary in this Plan, with respect to any assumed lease
                 of nonresidential real property to which any of the Debtors are parties (the “Assumed
                 Leases”), the Debtors and Reorganized Debtors shall remain liable for all amounts or
                 obligations coming due at any time under the Assumed Leases including, without
                 limitation: (1) amounts owed under the Assumed Leases that are unbilled or not yet due
                 as of the Confirmation Hearing, regardless of when such amounts accrued, such as
                 common area maintenance, insurance, taxes, and similar charges; (2) any regular or
                 periodic adjustment or reconciliation of charges under the Assumed Leases which are not
                 due or have not been determined as of the date of the Confirmation Hearing; (3) any
                 percentage rent that may come due under the Assumed Leases; (4) any and all
                 indemnification obligations under the Assumed Leases regardless when the act or event
                 occurred to which the indemnification obligation relates or applies; and (5) any unpaid
                 Cure Amounts or post-assumption obligations under the Assumed Leases, in each case
                 calculated in accordance with the terms of the Assumed Lease. All rights of the parties
                 under any Assumed Lease or applicable law for setoff, recoupment, or subrogation shall
                 survive, notwithstanding any term or condition of the Plan to the contrary.


                                                       10
25697182.1 12/11/2018
                 and unexpired lease. Each executory contract and unexpired lease assumed
                 or assumed and assigned pursuant to the Plan shall vest in and be fully
                 enforceable by the applicable Reorganized Debtor in accordance with its
                 terms, except as modified by the provisions of the Plan, any order of the
                 Bankruptcy Court authorizing and providing for its assumption, or
                 applicable law, provided that the assumption of executory contracts and
                 unexpired leases hereunder may include the assignment of certain of
                 such contracts to Affiliates.

(emphasis supplied).

        29.      Based on its review to date, Weingarten submits there is no notice or disclosure,

either in the Assumption Notice, the Disclosure Statement, or otherwise, with respect to any

proposed assignment of leases to anyone.

        30.      Weingarten objects to any proposed assignment in the absence of all required

disclosure and information about any proposed assignee and further reserves all its rights to

object to any proposed, specific assignment.22

                          RESERVATION OF RIGHTS AND JOINDER

        31.      Weingarten reserves its right to assert any and all other claims, whether based on

cure or otherwise, or objections to assumption or to confirmation of the Plan that may arise

hereafter arising out of or related to the Unexpired Leases or the Plan and Disclosure Statement

(as such may be amended hereafter).

        32.      To the extent not inconsistent herewith, Weingarten hereby joins in objections

that may be raised by other, similarly situated, landlords.




22
        The Unexpired Leases contain provisions which allow assignments in certain circumstances; but, of course,
        the terms and conditions of any such assignments must be known before such lease provisions can be
        analyzed to determine whether or not a proposed assignment is “permitted” under the lease,
        notwithstanding the applicability and effect, if any, of the Bankruptcy Code, with respect to any proposed
        assignment.


                                                       11
25697182.1 12/11/2018
        WHEREFORE, Weingarten respectfully objects to the Assumption Notice, the Plan and

to the Disclosure Statement; and requests such relief as the Court deems just and proper.


Dated: December 11, 2018                     SAUL EWING ARNSTEIN & LEHR LLP

                                             /s/ John D. Demmy
                                             John D. Demmy (Bar No. 2802)
                                             1201 N. Market Street , Suite 2300
                                             P.O. Box 1266
                                             Wilmington, DE 19899
                                             Telephone: 302-421-6848
                                             Facsimile: 302-421-5881
                                             E-mail: john.demmy@saul.com

                                             Attorneys for Weingarten Nostat, Inc. and
                                             Weingarten/Miller/Aurora II LLC and GDC
                                             Aurora, LLC, as tenants in common




                                               12
25697182.1 12/11/2018
